Order, Supreme Court, New York County, entered on December 31, 1975, inter alia, denying defendant Kayser-Roth Corporation’s cross motion for permission to take the depositions of plaintiff and three witnesses, unanimously reversed, on the facts and in the exercise of discretion, and the cross motion granted. Appellant shall recover of respondent $40 costs and disbursements of this appeal. The record indicates that appellant’s former house counsel, who had been in charge of this litigation since its inception, suffered from a severe psychological illness and that he totally neglected all pretrial procedures herein. It appears further that he concealed the status of this action from his superiors, misinforming them concerning its progress and taking steps on appellant’s behalf which were never authorized. The demonstration of such extraordinary circumstances warrants granting pretrial discovery, even at this late date. Concur—Lupiano, J. P., Birns, Capozzoli, Lane and Nunez, JJ.